 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
10   XZAVR MOORE also known as AMBER                  Case No. 1:18-cv-00601-LJO-EPG (PC)
     MOORE,
11                                                    ORDER ADOPTING FINDINGS AND
                   Plaintiff,                         RECOMMENDATIONS
12
           v.                                         (ECF Nos. 12, 15)
13
     S. TORRES, et al.,
14
                   Defendants.
15
16
17          Xzavr Moore also known as Amber Moore (“Plaintiff”) is a state prisoner proceeding
18   pro se and in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On
19   September 12, 2018, Plaintiff filed a First Amended Complaint against S. Torres, M. Quandt,
20   and C. Grieco (collectively, “Defendants”), correctional officers at Central California Women’s
21   Facility. (ECF No. 12). The matter was referred to a United States Magistrate Judge pursuant to
22   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
23          On November 8, 2018, Magistrate Judge Erica P. Grosjean entered findings and
24   recommendations recommending that all claims and defendants in the action be dismissed,
25   except Plaintiff’s claim against C. Grieco for retaliation in violation of the First Amendment.
26   (ECF No. 15).
27          Plaintiff was provided an opportunity to file objections to the findings and
28   recommendations. Id. Plaintiff filed objections on December 3, 2018. (ECF No. 16).
                                                     1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 2   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   the Court finds the findings and recommendations to be supported by the record and proper
 4   analysis.
 5          Accordingly, IT IS HEREBY ORDERED that:
 6          1. The findings and recommendations issued on November 8, 2018, (ECF No. 15), are
 7               ADOPTED in full;
 8          2. This action shall proceed against C. Grieco on Plaintiff’s claim of retaliation in
 9               violation of the First Amendment;
10          3. All other claims and defendants, including S. Torres and M. Quandt, are dismissed;
11               and
12          4. This action is referred to the Magistrate Judge for further proceedings.
13
     IT IS SO ORDERED.
14
15      Dated:     December 4, 2018                        /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
